                            l
                               I
                           I



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Case No. 20-CR-282(t) (FJS/FCW)

I.]NITED STATES OF AI\,IERICA,

                      Plaintiff,                     PLEA AGREEMENT ANID
                                                     SENTENCING STIPULATIONS
      v.

SIIADOR TOMMIE CORTEZ JACKSON,

                       Defendant.

      The United. States of America and SHADOR TOMME CORTEZ JACKSON

(hereinafter, the "Defendanf,') agree to resolve this case on the terms and conditions

that follow. This plea agreement binds only lhe Defendant and the United States

Attorney's Of6ce for the District of Minnesota. This agreement does not bind any

other United States Attorney's Offrce or any other federal or state agency.

      l.     Charses. The Defend.ant voluntarily agrees to plead guilty to Count I

of the Indictment, which charges the pefendant with Conspiracy to Commit Arson,

in violation of l8 U.S.C. S 371. The Defendant fully understands the nature and

elements of ihe.crime           with which he has been charged. In exchange for this
resolution, the United States agrees not to charge the Defendant with any other

offenses committed by the Defendant on August        26,2020.                     ,..

      2.     Factual Basis. The Defendant is pleading i'uilty because he is in fact

guilty of Count   I   of the Indictment. By pleading guilty, the Defendant admits the

following facts are true and further admits that, were this matter to go to trial, the




                                                                      SCANNED
                                                                      JAI{ 28 202f
                                                                   U.S. DISTHICT COUBT MPLS
United States would prove these facts beyond a reasonable doubt and constitute

relevant conduct pursuant to the United States Sentencing Guidelines:

             a.     On or apout August 26, iOzO, the Defendant, along with others

(collectively, the "co-conspirators"), knowingly and intentionally conspired to damage

and destroy, and attempt to d.amage and destroy, by means of fire, the
Target Corporation's corporate headquarterg building located at 1000 Nicollet Mall

in Minneapolis,    Minnesota (hereafter, the "Target Headquarters"), which         is a
building used in interstate or foreign commerce, and in activities affecting intbrstate

or foreign commerce.

             b.     It   was part of the conspiracy that on August 26, 2020, the

Defend.ant and his co-conspirators gathered near the Target Headquarters.in the

City of Minneapolis and the District of Minnesota and thereafter collectively engaged

in conduct designed to maliciously damage or destroy the building by means of a fire.

             c.     The Defendant voluntarily and intentionally joined .in the
agreement with co-conspirators, either at the time    it   was first reached, or at some

later time,while   it was still in effect. At the time the Defendant      joined in the

agreement, the Defeniant knew its purpose, which was to commit an act of arson at

the Target Headquarters.

             d.     While the agreement was in effect, the Defendant knowingly

committed one or more overt acts in furtherance of the conspiracy and to achieve its

objects. Specifically, on the evening of August 26, zDzl,the Defendant joined dozens

of other individuals gathered outside of the Target Headquarters. The Defendant


                                           2
    used   a   construction sign to break tbrough one of , the glass doors into the

    Target Headquarters. The Defendant, along with hiS co-conspirators, breached the

    doors and entered the Target Headquarters. The Defendant intentionally set a fire

    inside the mailroom of the Target Headquarters. The Defendant attempted to light

    a second fire in the mailroom on top of cardboard boxes using a Lighter and a bottle

    of ignitable liquid.

                   e.      Target Corporation has    its   corporate headquarters   in   the

    Target Headquarters building.       Target Corporation      is an organization       that

    participates   in   interstate commerce. Specifically, Target Corporation conducts

    business    in interstate   commerce,   for sr(ampl€ by purchasing inventory through
    interstate commerce. Furthermore, Target Corporation stock is.traded on major

    U.S. stock exchanges.

                           As a result of the arson caused by the Defendant and his
    co-conspirators, they baused damage         to Target Corporation in the amount of
    approximately $900,000.

           3.      Waiver, of Pretrial Motions. The Defendant understands and agrees

    that he bas certain rights to frle pre-trial motions in this case. As part of this
    Agreement, and based. upon the concessions of the United States, the Defendant

    knowingly, willingly, and voluntarily grves up the right to frle and litigate pre-trial

'   motions in this case.

           4.      Waiver of Constitutional Trial hiehts. The Defendant understands

    that he has the right to plead not guilty and go to trial. At trial, the Defendant would
be presumed innocent, have the right to a     jury trial or, in certain circunstances, to

trial by the Court, the right to the assistance of counsel, the right to confront and
cross-examine adverse witnesses, the right to subpoena witnesses to testlfu for the

defense, the right to testifu and present evidence, and the right to be protected from

compelled self-incrimination. By pleading guilW, the Defendant knowingly, willingly,

and voluntarily waives each of these rights, except the right to counsel. The

Defendant understands that by pleading guilty, he is admitting his guilt, and, if the

Court accepts the guilty plea, the Defendant will be adjudged guilty without a trial.

         5.   Collateral Consequences. The Defendant understands that'as                a

result gfhis conviction, he could be assessed the costs ofprosecution and experience

additional consequences, such as the loss of the right to carry firearms, the right to

vote, the right to hold public offrce, and the eligibility for federal benefrts.

         6.   Statutorv Penalties. The parties      agxee   that Count 1of the Ind.ictment

(title   18, United States Code, Section 3?1)      is a felony   offense that carries the

following statutory penalties   :



              a.     a ma:cimum of 5 years' imprisonment;

              b.     a maximum supervised release term of 3 years;

              c.     a maximum fine of $250,000;

              d.     mandatory restitution; and

              e.     a mandatory special assessment of $f00.

         7.   Revocation of Sqpefvised Release. The Defendant understands

that if he violates any condition of iupenrised release, he could be sentenced to an


                                              4
additional term of imprisonment up to the lgngth of the original term of supervised

release, subject to the statutory Siirximums set forth   in   18 U.S.C. $ 3583.

      8.     Guidelines Caldulations. The parties acknowledge that                      the

Defendant will be sentenced in accordance with 18 U.S.C.        S   3551, et seq. Nothing   in

this plea agreement should be construed to limit the parties from presenting any        ar.rd


all relevant evidence to the Court at sentencing. The parties also acknowledge that

the Court will consider the United States Sentencing Guidelines in determining the

appropriate sentence and stipulate to the following guideline calculations:

                    Base Offense Level. The parties agree that the base offenSe level
                    is 20. U.S.S.G. $ 2K1.4(a)(2).

                    Specific Offense Characteristics. The parties agree that'no
                    specific offense characteristics apply.

                                              . The parties agree that, other than
                    acceptance of responsibility, no Chapter 3 Adjustments apply.

             d.     Acceptance    of   Responsibilitv. The government agrees to
                    recommend that the Defendant receive a 2-level reduction for
                    acceptance of responsibility pursuant to U.S.S.G. S 381.1(a). As
                    the Defendant has timely notified the government of his intention
                    to enter a plea of guilty, the government agfees to recommend
                    that the Defendant receive an additional l-level reduction
                    pursuant to U.S.S.G. $ 381.1O). Whether these reductions will be
                    imposed shall be determined by the Court in its discretion.
                    However, the Defendant understands and agrees that the
                    government's recommendations are conditioned upon the
                    following: (1) the Defendant testifies truthfully during the change
                    of plea and sentencing hearings; (2) the Defendant provides full,
                    complete and truthful informaiion to the United States Probation
                    Of6ce in the pre-sentence investigation; and (3) the Defendant
                    engages in no conduct inconsistent with acceptance . of
                    responsibility before the'time of sentencing, including frivolously
                     denying facts in the Presentence Report. Nothing in this
                     agreement limits the right of the government, pursuant to
                     U.S.S.G. $ 3E1.1 and/or $ 3C1.1 to seek denial of a reduction for
                  acceptance of responsibility or an enhancement for obstruction of
                  justice should the Defendant move to withdraw his euilty plea
                  after it is entered

    .        e.    Criminal Historv Cateeorv. The parties believe that, at the time
                   of sentencing, the Defendant falls into criminal history
                   category III or IV. U.S.S.G. S 44.1.1. This does not constitute a
                   stipulation, but a belief based on an assessment of the
                   information currently known. The Defendant's actual criminal
                   history and related status (which could impact the Guidelines
                   advisory range of imprisonment) will be determined by the Court
                   bdsed on the information self,ained in the Presentence Report
                   and by the parties at the time of sentencing. If the Defendant's
                   criminal history category. is something other than III or IV this is
                   not a basis for either pqrty to withdraw from this Plea Agreement.

             f.    Guidelines Ranee. If the adjusted offense level is 1?, and the
                   criminal history category is'III, the Guidelines range'is 30-87
                   months of imprisonment. If the adjusted offense level is 17, and
                   the criminal history category is IV, the Guidelines range is 87-46
                   months of imprisonment.

             g.    Fine RanEe. If the adjusted offense level is 17, the fine range is
                   $10,000 to $95,000. U.S.S.G. $ 5E1.2(c)

             h.    Supervised Release. The Sentencing Guidelines reduire a term of
                   supervised release of between one and three years. U.S.S.G.
                   $ 5D1.2(aX2).

        9.   Discretion of the Court. The foregoing stipulations and agreements

are binding on the parties, but do not bind the Probation Offrce or the Court. The

parties understand that the Sentencing Guidelines are advisory and their application

is a matter thai falls solely within the Court's d.iscretion. The Court may make its

own determination regarding the applicable Guidelines factors and the applicable

criminal history category. The Court may also depart and/or vary from the applicable

Guidelines range. If the Court or the Probation Office determines that the applicable

Guidelines calculations or the Defendanf,s criminal history category are different
from.that stated abgve, the parties may not vrithdraw from this Agreement, and the

Defendant will be sentenced pursuant to the Court's determihations.
 '       10.    AEreements as to Sentencing Recoqnendation. As a result of the

concessions made     bl   the United States, the parties agree to argue for a sentence

within the properly calculated advisory guidelines range. If the Court     does not accept

ihe sentencing recommendation of the parties, the Defendant will have no right to

withdraw his guilty plea.

         11.    Special Assessment. The Guidelines require payment of a special

assessment in the amount of $100.00 for each felony count of which he is convicted.

U.S.S.G. S 581.3. The Defendant agrees to pay the speciatr assesdment at the time of

sentencing

     .   t2.    Consent     to VTC Chanqe of Plea Hearine The Defendant
understands his right, pursuant        to Rule 11 of the Federal Rules of Criminal
Pt'ocedure,     to attend his plea hearing in court. However, due to public health
consid6rations related to the COVID-I9 pandemic, the Defendant consents to his plea

hearing being held by video-teleconference ('I/Tc"). The united states similarly

consents to holding that hearing via    \IlC.

         .13.    Restitgtion. The Defendant understands and agrees that 18 U.S.C.

S    3663, and the Mandatory Victim Restitution Act, 18 U.S.C. $ 36634, apply to this

case and that the Court is required to order the Defendant to make restitution to the

victims of his crime. There is presently   no.   agreement as to the amount of restitutiori

because the precise amount of restitution is unknown. However, at the time of entry
                                                                'restitution
of this   Agreement,     the parties estimate that the                           owed to

Target Corporation will be close to $900,000. The Defendant agrees to work with the

United States to finalize the restitution amount owed to Target Corporation before

sentencing. The Defendant understands and agrees that the Court will order him to

make restitution to any victim of his offense, regiudless of whether the victim was

named in the Indictment, the count of conviction, or this Agreement. As part of this

plea agreement, the Defendant agrees to be joint and severally liable with his

co-conspirators Victor Devon Edward.s and Leroy Lemonte Perry              Williams.   The

Defendant fi:rther agrees to pay restitution to his victims, in the amount determined

by the Cor:rt and as ordered.

       14.   Disclosure of Assets. The Defendant will fully and completely disclose

to the United States Attorney's Offrce the existence and location of any assets in

which the Defendant has any right, title, or interest, or over which the Defendant

exercises control, directly or indirectly, including those held by   a   spouse, nominee or

other third party, or any business owned or controlled by the Defendant. The

Defendant agrees to assist the United States in identifying, locating, returning, and

transferring assets for use in payment of restitution and fines ordered by the Court..

As part of this Agreement, the Defendant will complete, under penalty of perjury, a

financial disclosure form-provided by the United States-within two weeks of the

entry of his guilty plea. The Defendant agrees to provide updates with any material

changes   in circumstances, as described in f8 U.S.C. $ 3664(k), which occur prior to

sentencing, within seven days of the event giving rise to the changed circumstance.
l-
a




     The Defendant further agrees to execute any releases that may b6 necessary for the

     United States to obtain a credit report on the Defendant to evaluate his ability to

     satisfu financial obligations imposed by the Court.

              15.   Waivers   of Anneal and Collateral Attack. The Defendant
     understands that 13 U.S.C. $ 3742 affords the Defendant the right to appeal the

     sentence imposed     in this case. Ackno*ledging this right, the Defendant hereby
     waives the right to appeal any non-jurisdictional issues. This appeal waiver includes,

     but is not limited to, the Defendant's waiver of the right to appeal guilt or innocence,

     sentence and restitution, and the constitutionality of the statutes       to which the

     Defendant is pleading guilty. The parties agree, however, that excluded from this

     waiver is an appeal by the Defendant of the substantive reasonableness of a term of

     imprisonment above the high end of the Guidelines range determined by the district

     court, and the amount of restitution. The Defendant also waives the right to petition

     under 23 U.S.C. $ 2255 except based upon a claim of ineffective assistance of counsel.

     The Defendant has discussed these rights with his attorney. The Defendant

     understands the rights being waived, and the Defendant waives these rights

     knowingly, intelligently, and voluntarily.

              The United States, in turn, agrees to waive its right to appeal any sentbnce

     except that the United States may appeal the substantive reasonableness of a term

     of imprisonment below the low end of the Guidelines range determined by the      district

     court.




                                                  9
                                                    . ...                      ..


                 10.     FOIA Waiver. The Defendant knowingly, willingly, and voluntarily

          waives   all rights to obtain, directly or through others, information about the
          investigation and prosecution of this case under the Freedom of Information Act and

          the Privacy Act of !974,5 U.S.C. $$ 552, 5524'

                   17.   Comnlete Asreement. This, and any agreements signed by the parties

          before entry of the plea, is the entire agreement and understa.nding between the

           United States and the Defendant. Other than this Agteement, the Defendant

           acknowledges that no threats, promises, or representations have caused him to plead

           guilty. The Defendant has read this Agreement.and carefrrlly reviewed    each provision

           with his attorney. The Defendant further acknowledges that he understands and

           voluntarily accepts each term and condition of this Agteement.


                                                      ERICA H. I\{ACDONALD
                                                      United States Attorney



           h.
           atAre: tlsl'tP?l
                   | -   ,


                                                         Assista-nt United States Attorney




           Dare:   /e- J,9-)o
                                                         SHADOR TOMMIE CO




           Dare:     lt\t/z(
                       tI
"'%?if''if,'J8S'*=                                  10
